A judge of the Superior Court sitting without jury convicted the defendant of rape in a trial subject to G. L. c. 278, §§ 33A-33G. At the trial the defendant was represented by counsel. The reported testimony shows that the charge was convincingly proved in detail. No question worthy of discussion has been .raised. Id this court the defendant, who had discharged his trial counsel, has written the clerk insisting on his right to represent himself and refusing to be represented by a lawyer appointed by the court.

Judgment affirmed.